Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 15 May 1787
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 15th May 1787
          
          We have your excellency’s esteemed favors of 7th: and two of 8 Instant transmitting us Letters from the Board of Treasury. The detention whereof later than others we received per the April Packet, has retarded the Business of a new Loan during a whole Week, A delay of utmost consequence at the eve of the June Interest falling due.—
          We sincerely lament the Necessity Mr: John Rucker was in to leave England, and hope the Discredit such an Event must occasion will be but temporary. Your Excellency acted very properly in forwarding Protests only of the drafts upon him; but we recommend Duplicates should be sent.
          Notwithstanding we adopted the Payment of the Sixty Thousand Guilders Premiums in pursuance of Your Excellency’s Advice; Had this been the only Deficiency in the Remittances for the June Interest, Our Zeal for the Credit and Interest of the United-States would have induced us to advance it; but the late considerable Disposals of Your Excellency and His Excellency Thos: Jefferson Esqr: have exhausted the Funds in our Hands much below the Statement of the Treasury-Board, exclusive of the f75000.— Bills on Mr: John Rucker contrary to its expectation not proving good, so that the sum required is of such a Magnitude as to preclude all thoughts of supplying it, by any other means than a fresh Loan, for effecting which the Time is very short indeed, besides the Bonds of the former Loans being now at a very low rate and People uncommonly sollicitous to sell them. A Panic we cannot account for, any other wise than by the Payment of the June Interest not being yet advertised. We have

assembled the principal Brokers and opened the matter to them. Under all the actual disadvantageous circumstances, they have promised to second our Exertions to raise Money by a new Loan, Which we shall be obliged to pay dear for and make of no less Sum than a Million, Whereof the Undertakers will however engage to receive only a certain Sum, that we shall endeavour may be sufficient for Payment of the June and February Interests and the Sums Your Excellency may want for his Salary and ordinary disbursments, the remaining Bonds to lie by us for Account of the United-States. Thus the Board of Treasury would not have to attend to any Remittances for this Country previous to the June Interest of 1788, by which Period we trust the Measures that will be devised by the Assembly of Delegates at Philadelphia, will have had the Operation necessary to secure punctual Remittances for the future Payment of the Interest on the Dutch Loans. We cannot yet flatter Your Excellency of success, but if we should be so fortunate, We rely upon Your Excellency’s readiness to pass immediately the requisite Instruments, and to strain all your Influence, that the Ratification of Congress may take place and be transmitted to us without any Procrastination.
          We are respectfully / Your Excellency’s / Most obedient and very / humble Servants
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
        